Case 3:16-md-02741-VC Document 7877-4 Filed 11/20/19 Page 1 of 26




            EXHIBIT 3
 Case 3:16-md-02741-VC Hao
                       Document
                           Wang,7877-4 FiledPh.D.
                                   M.D.,    11/20/19 Page 2 of 26

 1                    UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA
 2
 3                                  - - -
 4
      IN RE:    ROUNDUP PRODUCTS         :    CASE NO.
 5    LIABILITY LITIGATION               :    3:16-md-02741-VC
      _____________________________:
 6    This document relates to:          :
                                         :    MDL No. 2741
 7    Armando Vargas Chavez v.           :
      Monsanto Company,                  :
 8    Case No. 3:18-cv-04855             :
 9
                                    - - -
10
                        Monday, October 28, 2019
11
                                    - - -
12
13               Videotaped stenographic deposition of HAO
14   WANG, M.D., Ph.D., held at KAISER PERMANENTE, 5601 De
15   Soto Avenue, Woodland Hills, California, commencing at
16   approximately 2:45 p.m., before Rosemary Locklear, a
17   Registered Professional Reporter, Certified Realtime
18   Reporter and California CSR (#13969).
19
20
21
22                                  - - -
23
24                     GOLKOW LITIGATION SERVICES
                  877.370.3377 ph | 971.591.5672 Fax
25                           deps@golkow.com

Golkow Litigation Services                                     Page 1 (1)
     Case 3:16-md-02741-VC Hao
                           Document
                               Wang,7877-4 FiledPh.D.
                                       M.D.,    11/20/19 Page 3 of 26
                                                    Page 2                                                         Page 4
 1   APPEARANCES:                                              1        (Exhibit Wang-1 was marked for identification.)
 2                                                             2        (Exhibit Wang-2 was marked for identification.)
 3        NIELSEN PETERSON & NIELSEN, L.L.P.                   3        VIDEO OPERATOR: We are now on the record.
          BY: JONATHAN NIELSEN, ESQUIRE
 4        jonathan@npnlaw.com                                  4        My name is Lisa Allen. I'm the videographer
          4015 Mission Oaks Boulevard, Suite B                 5   representing Golkow Litigation Services.
 5        Camarillo, California 93012                          6        Today's date is October 28th, 2019, and the time
          (805) 639-8600                                       7   is approximately 2:45 p m.
 6        Appearing on behalf of the Plaintiff
 7                                                             8        This video deposition is being held in Woodland
 8        SHOOK, HARDY & BACON, L.L.P.                         9   Hills, California, in the matter of Armando Vargas
          BY: H. GRANT LAW, ESQUIRE                           10   Chavez versus Monsanto, for the United States District
 9        hlaw@shb.com                                        11   Court for the District of Nebraska.
          One Montgomery Tower, Suite 2600                    12        The deponent today is Dr. Hao Wang.
10        San Francisco, California 94104
          (415) 544-1900                                      13        Counsel, please identify yourselves for the
11        Appearing on behalf of the Defendant                14   record.
12                                                            15        MR. NIELSEN: Jonathan Nielsen for Armando
13   ALSO PRESENT:                                            16   Chavez.
14
15        LISA ALLEN, Video Operator                          17        MR. LAW: Grant Law for defendant, Monsanto
16                                                            18   Company.
17                    ---                                     19        VIDEO OPERATOR: The court reporter today is
18
19
                                                              20   Rosemary Locklear, and will now swear in the witness.
20                                                            21        HAO WANG, M.D., Ph.D., having been duly sworn,
21                                                            22   was examined and testified as follows:
22                                                            23                 EXAMINATION
23
24
                                                              24   BY MR. LAW:
25                                                            25   Q.     Good afternoon, Doctor.

                                                    Page 3                                                           Page 5
 1                 INDEX                                       1        Would you introduce yourself to the ladies and
 2                                                             2   gentlemen of the jury.
 3   WITNESS                               PAGE                3   A. Okay. I'm Dr. Hao Wang. I'm a
 4
 5   HAO WANG, M.D., Ph.D.
                                                               4   hematologist/oncologist working at Kaiser Permanente
 6                                                             5   Woodland Hills, Ventura office.
 7            By Mr. Law                  4, 86                6   Q. Great.
 8                                                             7        And so we're here in Woodland Hills at --
 9            By Mr. Nielsen                82                 8   A. Uh-huh.
10
11                   ---
                                                               9   Q. -- your place of employment, the Kaiser center;
12                                                            10   correct?
13                EXHIBIT INDEX                               11   A. Uh-huh. Yes, sir.
14   NUMBER                               MARKED              12   Q. And we're taking your video deposition in a
15
                                                              13   lawsuit filed by one of your earlier patients, Armando
16   Wang-1    5-page document dated 10/2/19              4
          entitled "Defendant Monsanto
                                                              14   Chavez.
17        Company's First Amended Notice                      15        Do you understand that?
          to Take Oral and Videotaped                         16   A. Yes.
18        Deposition of Dr. Hao Wang"                         17   Q. And are -- you are aware that Mr. Chavez was
19 Wang-2      177-page document entitled             4       18   diagnosed with hairy cell leukemia.
          "Kaiser Permanente"
20
                                                              19   A. Yes.
     Wang-3       1-page document entitled "Hao        24     20   Q. And do you understand that in this lawsuit
21             Wang, MD PHD"                                  21   Mr. Chavez alleges that Roundup weed killer caused his
22                                                            22   hairy cell leukemia?
23   (Exhibits retained by the court reporter and attached to 23        Did you know that before today?
     transcript.)
24
                                                              24   A. No.
25                   ---                                      25   Q. This is the first you're hearing about that?

Golkow Litigation Services                                                                      Page 2 (2 - 5)
     Case 3:16-md-02741-VC Hao
                           Document
                               Wang,7877-4 FiledPh.D.
                                       M.D.,    11/20/19 Page 4 of 26
                                                      Page 6                                                              Page 8
 1 A.       True.                                                    1   A.     Correct.
 2   Q. Okay. So we're here today to ask you about your              2   Q.     Have you ever given a deposition before?
 3   care and treatment of Mr. Chavez. Okay?                         3   A.     No.
 4   A. Uh-huh. Yes.                                                 4   Q.     All right. I'm going to go over just some of
 5   Q. And do you understand that nobody is contending              5   the general ground rules, and if you have any questions
 6   that you did anything wrong with respect to the care            6   about them, please let me know.
 7   that you provided Mr. Chavez?                                   7   A.     Sure.
 8   A. (Witness nods head.)                                         8   Q.     And I'll do my best to clarify. Okay?
 9   Q. You also understand that you are neither a                   9   A.     Okay.
10   plaintiff or a defendant in this lawsuit.                      10   Q.     So the court reporter has put you under oath,
11   A. Okay.                                                       11   and that is the same oath that you would take as if you
12   Q. So you're being deposed solely as a fact witness            12   were in court and testifying before a judge and a -- and
13   and to discuss the care and treatment that you provided        13   a jury.
14   to one of your patients. Okay?                                 14         Do you understand that?
15   A. Okay.                                                       15   A.     Yes.
16   Q. Okay. Now, you and I have never met or spoken               16   Q.     And we're going to be talking about some care
17   about this case; correct?                                      17   and treatment that you oversaw back in 2017.
18   A. Correct.                                                    18   A.     Uh-huh.
19   Q. I just met you today when you came into this                19   Q.     Do you understand that?
20   conference room here.                                          20   A.     Yes.
21   A. Correct.                                                    21   Q.     And we're going to ask you questions. Some of
22   Q. Correct?                                                    22   the answers you might recall just from your general
23         And you've never spoken to any attorneys for             23   memory and some you may need to refer to the records
24   Bayer company or Monsanto lawyers about this case; is          24   that you've brought today --
25   that correct?                                                  25   A.     Uh-huh.

                                                           Page 7                                                            Page 9
 1 A.     I will discuss with Kaiser Permanente legal                1 Q.       -- which we've marked as Exhibit 2.
 2 service. That's the only person I talk with.                      2        And please feel free to refer to those at any
 3 Q.     And that's just in relation to scheduling your             3   time if it helps you to explain your answer.
 4 deposition.                                                       4   A. Okay.
 5 A.     True. I -- and because the -- I also discussed             5   Q. Okay?
 6 what to expect during this deposition as well.                    6        I'm going to be asking for, again, some
 7 Q.     And who did you talk to?                                   7   questions that may involve estimates --
 8 A.     Actually, I forgot the name, but one person from           8   A. Uh-huh.
 9 Kaiser Permanente legal service.                                  9   Q. -- as far as, you know, how -- for example, how
10 Q.     Just within your company, your employer?                  10   many months -- well, strike that. Let me try again.
11 A.     True.                                                     11   A. Uh-huh.
12       MR. LAW: Can we -- I'd like to go off the                  12   Q. One of the important rules is to help have a
13 record real quick.                                               13   clear transcript, because we're not just doing this on
14       VIDEO OPERATOR: We're now going off the record.            14   video, we're doing it with a written transcript, is that
15       The time is 2:48 p m.                                      15   you let -- wait for me to completely finish my question
16       (Discussion off the record.)                               16   before you answer, and that way we don't talk over each
17       VIDEO OPERATOR: We are now back on the record.             17   other and the court reporter can have a clear record.
18       The time is 2:52 p m.                                      18   Okay?
19 BY MR. LAW:                                                      19   A. Yes.
20 Q.     Okay, Doctor. You indicated that you had talked           20   Q. So many times, you'll -- you know exactly where
21 to people within the legal department of Kaiser                  21   my question is going and you want to answer it, and I --
22 Permanente; correct?                                             22   doctors are always busy and they like to answer
23 A.     Correct.                                                  23   quickly --
24 Q.     But you have not spoken to any attorneys for              24   A. Uh-huh.
25 Bayer or Monsanto; correct?                                      25   Q. -- but it's something that you need to be very

Golkow Litigation Services                                                                             Page 3 (6 - 9)
     Case 3:16-md-02741-VC Hao
                           Document
                               Wang,7877-4 FiledPh.D.
                                       M.D.,    11/20/19 Page 5 of 26
                                                      Page 10                                                         Page 12
 1   aware of, and -- and I will try to do the same, which is     1 A.      Uh-huh. Uh-huh. Uh-huh.
 2   to not ask you a question until you're completely            2   Q. Is that a yes?
 3   finished with your answer. Okay?                             3   A. Yes.
 4   A.     Yes.                                                  4   Q. You understand that?
 5   Q.     And you're doing a great job on that so far.          5   A. Yes.
 6         One other rule is that if you say things like          6   Q. Okay. Is that litigation ongoing?
 7   uh-huh or -- uh-huh or yes or uh-huh, that it's not a        7   A. Yes.
 8   clear -- it's not clear and so we need yes-or-no             8   Q. Have you ever spoken to any of the attorneys for
 9   answers. Okay?                                               9   Mr. Chavez?
10   A.     Okay. So it's okay to say yes; right?                10   A. When you say "those attorneys," what attorney do
11   Q.     It's -- it is. I misspoke.                           11   you mean?
12   A.     Uh-huh.                                              12   Q. Well, the attorneys that are representing
13   Q.     So yes.                                              13   Mr. Chavez in his lawsuit against Monsanto.
14         And any questions you have before we move             14   A. No.
15   forward?                                                    15   Q. Okay. So we've got Mr. Nielsen, sitting right
16   A.     No, not right now.                                   16   next to you.
17   Q.     Is there any reason you can think of why you         17        Have you ever met him before?
18   can't give true and accurate testimony today?               18   A. No.
19   A.     No.                                                  19   Q. He has a partner named Kirt Peterson.
20   Q.     Have you ever served as an expert witness in         20        Have you ever met him before?
21   connection with any litigation?                             21   A. No.
22   A.     No.                                                  22   Q. He has another partner named Tanner Nielsen.
23   Q.     Have you ever been involved in any prior             23        Is that -- have you ever met that person before?
24   lawsuits as either a plaintiff or a defendant?              24   A. No.
25   A.     There is a lawsuit, I was not either a plaintiff     25   Q. Did you make any notes in preparation for your

                                                       Page 11                                                      Page 13
 1 or a defendant, but I give care for that patient.              1 deposition today?
 2 Q.       And that patient was a plaintiff suing someone?       2 A.       No.
 3   A. Uh-huh.                                                   3 Q.       Did you review any documents in preparation for
 4   Q. Is that a yes?                                            4   your deposition today?
 5   A. Yes.                                                      5   A.     I reviewed these documents I brought.
 6   Q. And who was the patient suing?                            6   Q.     Okay. And when did you review those documents?
 7   A. Kaiser Permanente.                                        7   A.     I reviewed the documents online, and that was
 8   Q. Was it a malpractice case?                                8   the -- the past Friday.
 9   A. Yes.                                                      9   Q.     How much time did you spend reviewing those
10   Q. And you were just a witness in that case or were         10   documents?
11   you a defendant?                                            11   A.     I cannot give accurate estimate. I did not
12   A. So far, I was just called for not a formal               12   count the time.
13   deposition, just asked couple questions.                    13   Q.     So can you tell me whether it was more or less
14   Q. Like an interview?                                       14   than one hour?
15   A. Well, what -- what do you exactly mean by                15   A.     Actually, because I did not count, I cannot tell
16   interview?                                                  16   you for sure.
17   Q. Well, was it part of maybe an arbitration?               17   Q.     You've produced today what looks like, the way
18   A. No. Just the -- the attorney defending Kaiser            18   they're numbered, about 177 --
19   called me for a few -- a few questions.                     19   A.     Uh-huh.
20   Q. Okay. And one of the things I didn't discuss             20   Q.     -- pages of documents.
21   is, that sounds like something that would be covered by     21         Did you review all of those?
22   attorney-client privilege.                                  22   A.     I reviewed those when this was initially given
23   A. Uh-huh.                                                  23   to me, but that was a few weeks ago.
24   Q. And so I'm not going to ask you any questions            24   Q.     Okay. And a lot of those include lab results;
25   about that.                                                 25   correct?

Golkow Litigation Services                                                                     Page 4 (10 - 13)
     Case 3:16-md-02741-VC Hao
                           Document
                               Wang,7877-4 FiledPh.D.
                                       M.D.,    11/20/19 Page 6 of 26
                                                     Page 14                                                         Page 16
 1 A.      Correct.                                             1   A.     Yes.
 2   Q. And did you just skim over those?                       2   Q.     Is that something that Kaiser Permanente has
 3   A. I reviewed lab results online, which was last           3   approved of its doctors consulting?
 4   Friday.                                                    4   A.     It's a website many doctors use as references,
 5   Q. Okay. And did you review anything other than            5   but I'm not aware Kaiser Permanente have officially
 6   his medical records?                                       6   approved that website.
 7   A. No.                                                     7   Q.     So the website discussed, among other things,
 8   Q. Did you do any research in preparation for              8   the treatment of hairy cell leukemia; correct?
 9   today?                                                     9   A.     It discussed presentation, diagnosis and
10   A. I -- I read UpToDate for the -- which is a             10   prognosis and treatment.
11   website for medical knowledges, you know, just to         11   Q.     As a result of consulting this website, did you
12   familiar myself with this information.                    12   come to any conclusions about the causes of hairy cell
13   Q. And what type of information?                          13   leukemia?
14   A. The -- the management about hairy cell leukemia.       14   A.     No.
15   Q. Okay. And so that -- is that on the Kaiser             15   Q.     Is that outside the scope of your practice area
16   website itself or is that a different resource?           16   and expertise?
17   A. It's a different resource, but it's connected          17   A.     Yes.
18   with the Kaiser medical record.                           18   Q.     Did you consult any other resources in
19   Q. What is the name of that resource?                     19   preparation for your deposition today?
20   A. UpToDate.com.                                          20   A.     I'm not recall.
21   Q. Is that a publicly available --                        21   Q.     So I did a very -- while you were testifying, I
22   A. Yes.                                                   22   did a very quick search on Update.com [sic] for --
23   Q. -- resource?                                           23   A.     Uh-huh.
24        Okay. You've got to let me finish.                   24   Q.     -- searching for hairy cell leukemia and there's
25   A. Sorry. Yeah.                                           25   about 15 references, and I'd like to read them off and

                                                     Page 15                                                          Page 17
 1 Q.       That is an Up -- that is Up -- UpToDate is a        1   if one of them looks like the one that you consulted,
 2   publicly available resource?                               2   will you let me know?
 3   A. Yes.                                                    3         Is there a better way to describe it?
 4   Q. And that's sponsored by Kaiser?                         4   A.     I -- I think there's a paragraph in the article.
 5   A. No.                                                     5   I don't recall any particular reference I want to said,
 6   Q. Who is responsible for that website?                    6   you know, the conclusion.
 7   A. They have their own company, UpToDate.com.              7         But you may need a password to get the full
 8   Q. Did you find any reference to Monsanto or Bayer         8   article for that.
 9   or Roundup in that research?                               9   Q.     Okay. Well, let me try this way. I'm going to
10   A. No.                                                    10   read off just the hits and you tell me --
11   Q. Did you find any reference to possible causes of       11   A.     Uh-huh.
12   hairy cell leukemia?                                      12   Q.     -- if any of those sound like the one that you
13   A. In that website it did mention -- say pesticides       13   looked at. Okay?
14   and farming have been mentioned as possible causes.       14   A.     Uh-huh.
15   Q. Was that specific to hairy cell leukemia or just       15   Q.     So the first one is just called "Treatment of
16   non-Hodgkin's lymphoma in general?                        16   Hairy Cell Leukemia."
17   A. That's in the -- in the literature I read about        17         The second one is called "Clinical Features and
18   hairy cell leukemia.                                      18   Diagnosis of Hairy Cell Leukemia."
19   Q. And so the exact name of that website, is              19         The third one is "Society Guideline Links, Hairy
20   that -- you said it's UpToDate?                           20   Cell Leukemia."
21   A. Yeah.                                                  21         The next one is "Clinical Manifestations,
22   Q. Is it a dot-com or a dot-org?                          22   Pathologic Features and Diagnosis of T-cell
23   A. Dot-com.                                               23   Prolymphocytic Leukemia."
24   Q. And is this a website that you have consulted in       24         Any of those sound familiar so far?
25   the past?                                                 25   A.     I think the second one sounds familiar to me.

Golkow Litigation Services                                                                    Page 5 (14 - 17)
     Case 3:16-md-02741-VC Hao
                           Document
                               Wang,7877-4 FiledPh.D.
                                       M.D.,    11/20/19 Page 7 of 26
                                                         Page 18                                                      Page 20
 1 Q.       The second one was "Clinical Features and               1 in year 2010.
 2   Diagnosis"?                                                    2 Q.       And where is that located?
 3   A.     Yeah.                                                   3 A.       That, I did my hematology/oncology fellowship at
 4   Q.     And that looks like an article by Martin Tallman        4   the Yale New Haven Hospital at Connecticut.
 5   and Jon Aster.                                                 5   Q. What years was that?
 6         Does that sound familiar?                                6   A. I finished in 2010.
 7   A.     I did not pay attention to the authors.                 7   Q. When did you start?
 8   Q.     That states, Exposures to ionizing radiation,           8   A. 2007.
 9   pesticides, and farming have been mentioned as possible        9   Q. And have you had any other formal medical
10   causes.                                                       10   training besides the fellowship?
11         Is that what you recall reading?                        11   A. From year 1990 to year 1998, I was in a combined
12   A.     That's right.                                          12   program for college and medical school and got my M.D.
13   Q.     And as far as any other -- is that the -- is           13   Degree from Peking Union Medical College at Beijing,
14   that the limit of the information that you learned as to      14   China.
15   possible causes during this research, that sentence?          15         After that, I did a Ph.D. training from 1998 to
16   A.     That's correct.                                        16   2004 at the Northwestern University in Chicago,
17   Q.     Well, it also said exposures to solvents,              17   Illinois.
18   cigarette smoke, alcohol consumption, and obesity have        18         And after that, I did my internal medicine
19   been considered.                                              19   residency training at St. Louis University Hospital.
20         Do you recall that?                                     20   That was from 2004 to 2007.
21   A.     I recall they said alcohol not related.                21   Q. And what is the -- what specific Ph.D. degree
22   Q.     Right.                                                 22   did you get --
23   A.     That's what I recall.                                  23   A. The program --
24   Q.     Right.                                                 24   Q. -- from Northwestern University?
25   A.     Yeah.                                                  25   A. The program called integrated graduate program

                                                         Page 19                                                        Page 21
 1 Q.       Have you discussed this lawsuit with Mr. Chavez?        1   in life sciences.
 2   A.     No.                                                     2   Q.     Did you do a thesis?
 3   Q.     Have you communicated with Mr. Chavez at any            3   A.     Yes.
 4   time since you last saw him at the end of 2017?                4   Q.     A dissertation?
 5   A.     No.                                                     5   A.     Dissertation.
 6   Q.     Have you discussed this lawsuit with anyone             6   Q.     And what was the subject of your dissertation?
 7   within Kaiser, aside from the legal department setting         7   A.     I don't recall the exact title, but it's
 8   up the deposition?                                             8   research on angiogenesis.
 9   A.     No.                                                     9   Q.     And what is that?
10   Q.     Okay. I want to shift gears a little bit and           10   A.     That's -- angiogenesis basically mean the growth
11   talk about your background --                                 11   of new blood vessels. So we tried to do some study for
12   A.     Okay.                                                  12   that.
13   Q.     -- your medical training and so forth.                 13   Q.     Was that work published?
14         So you are a Medical Doctor; correct?                   14   A.     Yes.
15   A.     Yes.                                                   15   Q.     And was it a peer-reviewed publication?
16   Q.     And you have a specialty?                              16   A.     Yes.
17   A.     Yes.                                                   17   Q.     What is the name of that publication?
18   Q.     And what is that?                                      18   A.     That was 15 years ago. I don't really recall
19   A.     It's hematology and oncology.                          19   that publication name anymore.
20   Q.     Can you describe for the jury what a specialist        20   Q.     That was in roughly 2004?
21   does?                                                         21   A.     Either 2003 or 2004.
22   A.     A hematologist/oncologist see and treat patients       22   Q.     Did you have co-authors?
23   with blood disease or other malignancies.                     23   A.     Yes.
24   Q.     How long have you been practicing medicine?            24   Q.     Who were they?
25   A.     I graduated from hematology/oncology fellowship        25   A.     My PI, Dr. Gerald Soff.

Golkow Litigation Services                                                                      Page 6 (18 - 21)
     Case 3:16-md-02741-VC Hao
                           Document
                               Wang,7877-4 FiledPh.D.
                                       M.D.,    11/20/19 Page 8 of 26
                                                       Page 22                                                         Page 24
 1 Q.      How do you spell that?                                 1   A.     Internal medicine I Board-certified initially in
 2   A.    Soff is S, as Sam, O-F-F.                              2   2007 and recertified 2017. Hematology I initially
 3   Q.    Do you have any other publications?                    3   Board-certified in 2010 and recertified this year, 2019.
 4   A.    The dissertation itself was not published, but I       4   Medical oncology I -- I certified 2010, haven't
 5   have I think total three publications with that work.        5   recertified yet.
 6   Q.    Can you list them, please?                             6   Q.     Has it expired?
 7   A.    I don't recall.                                        7   A.     No.
 8   Q.    Okay. What were the subject areas of your              8   Q.     What does it -- what does it mean to be
 9   publications?                                                9   recertified?
10   A.    All about angiogenesis.                               10   A.     So we need to certify those every ten years.
11   Q.    Do you know roughly the years that you published      11   Q.     Does that involve some type of examination or --
12   those papers?                                               12   yes?
13   A.    I don't remember anymore.                             13   A.     Yes.
14   Q.    Was it after your dissertation?                       14   Q.     Do you have a written r?sum??
15   A.    It's around that time.                                15   A.     (Indicating).
16   Q.    Did you -- do you recall your co-authors for any      16        MR. LAW: Okay. We're going to -- with your
17   of those three papers?                                      17   permission, I'd like to go ahead and mark it as
18   A.    Dr. Soff was on all three papers. There may be        18   Exhibit 3.
19   other co-authors, but I don't recall.                       19        Can we keep this?
20   Q.    And where does Dr. Soff practice or teach?            20        THE WITNESS: Okay.
21   A.    Dr. Soff, at that time, was at Northwestern           21        MR. NIELSEN: Can I see it, Counsel?
22   University.                                                 22        MR. LAW: Sure.
23   Q.    Do you know his first name?                           23        (Exhibit Wang-3 was marked for identification.)
24   A.    Gerald.                                               24   BY MR. LAW:
25   Q.    With a G or a J?                                      25   Q.     And while counsel is looking at that, does that

                                                      Page 23                                                        Page 25
 1 A.       G, as George.                                         1 r?sum? accurately reflect your training and experience
 2   Q.     Thank you.                                            2 in the medical field?
 3         Since you completed your fellowship, what area         3 A.       Yes.
 4   have you been practicing in?                                 4 Q.       Are you a member of any professional
 5   A.     I practiced in Boston since 2010 to 2016 and          5   organizations?
 6   then I moved to here in 2016 to Kaiser Permanente.           6   A. No, not right now.
 7   Q.     Where did you practice in Boston?                     7   Q. Can you give us an overview of what your
 8   A.     There's a group called Harvard Vanguard Medical       8   practice is like.
 9   Associates. Now they have a name called Atrius Health.       9   A. I see patients with blood disease and with
10   I practiced in that group.                                  10   malignancies.
11   Q.     How do you spell Atrius?                             11   Q. Are you able to give us a percentage of your
12   A.     A, as apple, T-R-I-U-S.                              12   patients that are being treated or observed, followed
13   Q.     And what was the second part?                        13   for non-Hodgkin's lymphoma?
14   A.     Health.                                              14   A. I cannot give a number. I did not -- did not
15   Q.     And they're in -- based out of Boston?               15   really count or keep a record of those.
16   A.     Yes.                                                 16   Q. Okay. Could you estimate whether it is more or
17   Q.     Did you have a specialty while you were at           17   less than half of the patients you would see in a given
18   Harvard Vanguard?                                           18   year?
19   A.     I was a hematologist/oncologist there as well.       19   A. It should be less than half of my patients, if
20   Q.     Do you have any Board certifications?                20   you're just talking about the non-Hodgkin's lymphoma I
21   A.     Yes. I'm Board-certified for hematology,             21   treated.
22   medical oncology, and internal medicine as well.            22   Q. Do you consider hairy cell leukemia within the
23   Q.     Approximately when did you obtain your Board         23   family of non-Hodgkin's lymphomas?
24   certifications in hematology, oncology, and internal        24   A. It is a kind of lymphoproliferative disease, but
25   medicine?                                                   25   I don't know if it's formally recorded as non-Hodgkin's

Golkow Litigation Services                                                                     Page 7 (22 - 25)
     Case 3:16-md-02741-VC Hao
                           Document
                               Wang,7877-4 FiledPh.D.
                                       M.D.,    11/20/19 Page 9 of 26
                                                     Page 26                                                        Page 28
 1   lymphoma.                                                  1 did you teach?
 2   Q.     When you gave me that estimate of less than 50      2 A.      I did not teach any courses. You have to have
 3   percent, are you including people with hairy cell          3 the -- I take that back. You have the title when you
 4   leukemia?                                                  4 practice in Harvard-affiliated hospital.
 5   A.     Yes.                                                5 Q.      And can you describe what it -- what your
 6   Q.     Do you have -- have you followed any patients       6 responsibilities were as a clinical instructor?
 7   other than Mr. Chavez with hairy cell leukemia?            7 A.      I communicate and supervise medical resident in
 8   A.     I saw patients with hairy cell leukemia in the      8 those hospitals.
 9   past as well.                                              9 Q.      And in terms of following patients --
10   Q.     Approximately how many?                            10 A.      Yes.
11   A.     Not many. Maybe -- it should be single digits,     11   Q. -- and examining and evaluating them?
12   but I don't remember.                                     12   A. Yes.
13   Q.     Do you agree that hairy cell leukemia is a very    13   Q. So that's outside of a classroom, then; correct?
14   rare form of leukemia?                                    14   A. Correct.
15   A.     It is an uncommon type of leukemia.                15   Q. Approximately how many patients do you see per
16   Q.     It is uncommon.                                    16   week?
17   A.     Uncommon.                                          17   A. About 60 to 70 patients a week.
18   Q.     Do you agree that there are fewer than 800 cases   18   Q. And are most or all of those patients being seen
19   diagnosed every year?                                     19   by you because of blood-related disorders?
20   A.     I believe United States is about 600 to 800        20   A. It could be solid-tumor malignancies, for
21   cases diagnosed every year.                               21   example, lung cancer, colon cancer, or other disease.
22   Q.     Just to step back for a moment, the three          22   Q. Can you give us an estimate of what percentage
23   articles that you did publish with Dr. Soff, were they    23   of your patients are dealing with lung -- with tumors
24   peer reviewed?                                            24   versus blood diseases?
25   A.     Yes.                                               25   A. When you're talking about blood diseases, there

                                                   Page 27                                                          Page 29
 1 Q.       Do you know where they were published?              1 are benign and malignant blood diseases. So I'll --
 2   A. At least one published on Cancer Research, and          2 I'll -- I'll say I've seen more malignant blood diseases
 3   another one in Clinical Cancer Research. And I don't       3 and solid-tumor malignancies than the benign heme or
 4   recall the other one.                                      4 benign blood diseases.
 5   Q. Did any of those articles mention or cover              5 Q.      Is there anything else that we should know about
 6   non-Hodgkin's lymphoma?                                    6 your training or professional experience that we haven't
 7   A. No.                                                     7 covered?
 8   Q. Have you ever done any research on non-Hodgkin's        8 A.       No.
 9   lymphoma?                                                  9 Q.       As a clinician, you provide treatment and care
10   A. No.                                                    10   to your patients; correct?
11   Q. Have you ever done any research on glyphosate?         11   A. Yes.
12   A. No.                                                    12   Q. And treating and caring for patients includes
13   Q. Do you know what glyphosate is?                        13   assessing the patient's complaints or symptoms; correct?
14   A. No.                                                    14   A. Yes.
15   Q. Have you ever taught?                                  15   Q. And it also includes recommending a treatment
16   A. I -- when I worked in Boston, I was a clinical         16   plan.
17   instructor in medicine.                                   17   A. Yes.
18   Q. In the -- in what -- which area?                       18   Q. And, when appropriate, you make a diagnosis.
19   A. I was a clinical instructor in medicine at             19   A. Yes.
20   Harvard Medical School.                                   20   Q. And you take those responsibilities seriously?
21   Q. At Harvard?                                            21   A. Yes.
22   A. Uh-huh.                                                22   Q. And you would agree that it's important for
23   Q. Is that yes?                                           23   clinicians to be thoughtful and careful when caring for
24   A. Yes.                                                   24   their patients; correct?
25   Q. And what particular -- what particular courses         25   A. Yes.

Golkow Litigation Services                                                                   Page 8 (26 - 29)
 Case 3:16-md-02741-VC Document
                       Hao Wang,7877-4 Filed Ph.D.
                                    M.D.,    11/20/19 Page 10 of 26
                                                      Page 30                                                          Page 32
 1   Q.    So when you treat a patient, you rely on your         1 A.      Yes.
 2   education; correct?                                         2   Q. And you want your patients to have the best care
 3   A.    Yes.                                                  3   and treatment possible.
 4   Q.    And you rely on your clinical experience with         4   A. Yes.
 5   patients?                                                   5   Q. And that's true for Mr. Chavez.
 6   A.    Yes.                                                  6   A. Yes.
 7   Q.    You rely on interactions with some of your            7   Q. And as part of your care and treatment of
 8   colleagues in the same field?                               8   patients, if you could determine the cause of their
 9   A.    Yes.                                                  9   cancer, would you want to do that?
10   Q.    And, on occasion, you may need to do scientific      10   A. Yes.
11   research; correct?                                         11   Q. But for most of your patients, the cause of
12   A.    Yes.                                                 12   non-Hodgkin's lymphoma, including hairy cell leukemia,
13   Q.    And when you do that, do you consult -- do you       13   is unknown; correct?
14   make sure that you consult peer-reviewed research?         14   A. That's correct.
15   A.    Yes.                                                 15   Q. And is it accurate that you've never told a
16   Q.    And why is it important for research to be peer      16   patient that glyphosate caused their cancer? Is that
17   reviewed?                                                  17   correct?
18   A.    This is the way we know those data or                18   A. That's correct.
19   information are reliable.                                  19   Q. And you've never told a patient that Roundup has
20   Q.    Have you ever made any presentations at              20   called -- caused their cancer; is that correct?
21   scientific or medical conferences?                         21   A. That's correct.
22   A.    I had a posters -- or, sorry. I had a poster         22   Q. And you've never told Mr. Chavez that either
23   conference.                                                23   glyphosate or Roundup caused his cancer; is that
24   Q.    And what type of conference?                         24   correct?
25   A.    It's ASCO, American Society of Clinical              25   A. Correct.

                                                    Page 31                                                               Page 33
 1 Oncology.                                                     1 Q.       In your practice as a treating clinician, is it
 2 Q.       When was that presentation?                          2   part of your regular practice to keep medical records on
 3   A. That was 2010.                                           3   your patients?
 4   Q. And what was the topic of your presentation?             4   A. Yes.
 5   A. That was about a type of uterine cancer, but I           5   Q. And what's the purpose of keeping those records?
 6   don't recall the exact topic.                               6   A. So we have documentation how a patient presented
 7   Q. Did you have a co-presenter?                             7   and how we treated the patient, because we cannot
 8   A. Yes. That should be one of the professors at             8   remember all the details and we need the record to go
 9   Yale University.                                            9   back to check.
10   Q. And do you from time to time attend medical             10   Q. And that would include something like having
11   conferences to learn more information to help you with     11   somebody take a prior medical history so that the next
12   your practice?                                             12   doctor who looks at the records has an idea of the
13   A. Yes. And these days, we also review website             13   patient's history even before they meet them; correct?
14   and -- some conferences, actually, or website.             14   A. Yes.
15   Q. You don't rely on advertisements or commercials,        15   Q. And does your office have -- or does Kaiser have
16   do you?                                                    16   a policy on what to include in medical records?
17   A. No, I don't.                                            17   A. I do not know the official policy of Kaiser, but
18   Q. And you don't rely on Facebook posts, do you?           18   Kaiser have an electronic medical record system, so the
19   A. No.                                                     19   labs, the imagings, and the docs' notes will be
20   Q. And you don't rely on blog posts, do you?               20   included.
21   A. No.                                                     21   Q. And what types of details do you include in
22   Q. Why not?                                                22   your -- in your records?
23   A. They're not professional opinions.                      23   A. I -- I'm not quite sure I totally understand
24   Q. One of your goals as a clinician is to help             24   your question.
25   patients in treating their cancer; correct?                25   Q. Well, for example, would you write down and

Golkow Litigation Services                                                                      Page 9 (30 - 33)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 11 of 26
                                                    Page 34                                                             Page 36
 1 record the patient's reported symptoms?                       1 Q.       And cancer is when the process breaks down and
 2 A.      I will report -- I will document all the              2   cells start to grow out of control.
 3   relevant information obtained from the patient.             3   A. Yes.
 4   Q. Do you conduct physical examinations?                    4   Q. And there are several reasons that may cause
 5   A. Yes.                                                     5   this change in the normal cell cycles; correct?
 6   Q. And do you record the results of those                   6   A. Yes.
 7   examinations?                                               7   Q. Normal, healthy -- a normal, healthy system
 8   A. Yes.                                                     8   should be able to identify and kill these abnormal
 9   Q. And from time to time you order tests; correct?          9   cells.
10   A. Yes.                                                    10   A. Yes.
11   Q. And when those test results come back, you              11   Q. But sometimes the body is not able to do so.
12   evaluate them. You read them; correct?                     12   A. Yes.
13   A. Yes.                                                    13   Q. And this might be because the body has
14   Q. And those assist you in -- in you, as an                14   difficulty identifying abnormal cells.
15   oncologist, assessing treatment options; correct?          15   A. Yes.
16   A. Yes.                                                    16   Q. And this might be that the body can identify
17   Q. And also in coming up with a diagnosis; correct?        17   cells but cannot keep up with the abnormal cell
18   A. Yes.                                                    18   multiplication.
19   Q. And to the extent it's important for your               19   A. Yes.
20   medical treatment and analysis, you will record            20   Q. And there are many reasons that the body may not
21   conversations with patients; correct?                      21   be able to fight off the abnormal cell multiplication.
22   A. When you say "record," you mean document; right?        22   A. Yes.
23   Q. Correct.                                                23   Q. Lymphoma, and including hairy cell leukemia, is
24   A. Yes.                                                    24   a cancer that starts in the body's immune system;
25   Q. And why is it important to keep those details?          25   correct?

                                                    Page 35                                                           Page 37
 1 A.       So we can document we discussed the diagnosis        1 A.       I'm sorry. Say one more time.
 2   and the treatment with patients.                            2 Q.       Yeah.
 3   Q. And it's important to be accurate when making            3         Lymphoma, and including hairy cell leukemia, is
 4   these medical record entries; correct?                      4   a cancer that starts in the body's immune system;
 5   A. Yes.                                                     5   correct?
 6   Q. Other doctors and nurses rely on -- rely on              6   A.     It is a kind of blood or bone marrow disease,
 7   those records to be accurate; correct?                      7   but I don't think I can say it starts from the immune
 8   A. Yes.                                                     8   system.
 9   Q. In fact, patients' lives can depend on honest            9   Q.     Over the course of your medical career,
10   and accurate medical record entries; correct?              10   approximately how many patients have you treated for
11   A. Yes.                                                    11   non-Hodgkin's lymphoma?
12   Q. So if this is played for a jury, the jury will          12   A.     I don't keep records, but I've treated many
13   have heard that Mr. Chavez was diagnosed with hairy cell   13   non-Hodgkin's lymphoma patients.
14   leukemia.                                                  14   Q.     Okay. Can you give us an estimate whether it's
15         And hairy cell leukemia is a type of cancer;         15   more or less than a thousand?
16   correct?                                                   16   A.     It will be less than one thousand.
17   A. Yes.                                                    17   Q.     Would it be more or less than 500?
18   Q. At a very high level, cancer is when cells grow         18   A.     It should be less than 500.
19   out of control and they crowd out the normal cells in      19   Q.     And I think you told us earlier that there's
20   the body; correct?                                         20   only been a couple other patients that you treated with
21   A. Correct.                                                21   hairy cell leukemia; correct?
22   Q. And normal cells divide in an orderly way and           22   A.     Correct.
23   they die, and when they're worn out and damaged, new       23   Q.     And can you tell us how hairy cell leukemia
24   cells take their place; correct?                           24   manifests itself in the human body?
25   A. Yes.                                                    25   A.     Typically, a patient presented with low cell

Golkow Litigation Services                                                                   Page 10 (34 - 37)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 12 of 26
                                                    Page 38                                                        Page 40
 1 counts and also present with enlarged spleen, and the         1 Q.      And do you agree that it was estimated in 2018
 2 patient may feel fatigue, they may have night sweats,         2   alone that there would be over 74,000 Americans
 3 they may have fever, and they may lose weight as well,        3   diagnosed with non-Hodgkin's lymphoma?
 4 they may have infection, and they may have increased          4   A.    Again, I don't recall the exact amount.
 5 fatigue.                                                      5   Q.    Were you aware that the American Cancer Society
 6 Q.       In terms on a cellular level, what is going on       6   reports that the average American's risk of developing
 7   in the body when hairy cell leukemia manifests itself?      7   non-Hodgkin's lymphoma is about 1 in 47?
 8   A.     Patient may present -- may presented with --         8   A.    That sounds probably right, yeah.
 9   with low cell counts. For example, could be low white       9   Q.    And non-Hodgkin's lymphoma can occur at any age;
10   cell count, low red cell count, and the low platelets      10   correct?
11   count.                                                     11   A.    That's right.
12   Q.     And why is it called hairy cell leukemia?           12   Q.    And, to your knowledge, is that also true for
13   A.     Because when you look under microscope, the cell    13   hairy cell leukemia?
14   have some hairy projections.                               14   A.    For hairy cell leukemia it's more commonly in
15   Q.     With respect to Mr. Chavez, did you actually        15   the age 50 to 60.
16   look at -- under a microscope at any slides to see,        16   Q.    There are a number of different types of
17   actually see, the hairy cell of the hairy cell leukemia?   17   non-Hodgkin's lymphoma; correct?
18   A.     When I reviewed my record, I did not document       18   A.    Yes.
19   that, so that's all I can say.                             19   Q.    And do you agree that non-Hodgkin's lymphoma can
20   Q.     Okay. Did -- to your knowledge, and based on        20   be broadly categorized into two groups, being B-cell
21   your review of the records, did others actually look at    21   lymphomas and T-cell lymphomas?
22   the mic -- under the microscope and identify the hairy     22   A.    Correct.
23   cell?                                                      23   Q.    And B-cell lymphomas account for about 85
24   A.     I did a bone marrow biopsy and it was sent to       24   percent of non-Hodgkin's lymphomas?
25   pathology department and the pathologist reviewed the      25   A.    That sounds correct.

                                                    Page 39                                                        Page 41
 1 sample and make a diagnosis.                                  1 Q.        And T-cells account for about 15 percent.
 2 Q.       Okay. And based on your experience, that -- you      2   A.      Yes.
 3   had no reason to doubt the pathology or the diagnosis;      3   Q.      And I think, as you told us earlier, hairy cell
 4   correct?                                                    4   leukemia accounts for somewhere between 6 and 8 hundred
 5   A.     That's correct.                                      5   cases diagnosed per year; correct?
 6   Q.     In your experience as a clinician who treats         6   A.      In the United States, yes.
 7   patients with non-Hodgkin's lymphoma and has treated        7   Q.      In the United States. Thank you.
 8   some patients with hairy cell leukemia, how long after      8          Okay. We're going to -- I'm going to ask you to
 9   the hairy cells develop do patients begin to experience     9   refer to Exhibit 1 to your right there, and that is the
10   those symptoms?                                            10   Subpoena that was served on Kaiser asking you to appear
11   A.     It typically will take months, even years,          11   today and to bring your records.
12   before patient start to have symptoms or require           12          Do you see that?
13   treatment.                                                 13   A.      Which page you're talking about?
14   Q.     Would you agree that non-Hodgkin's lymphoma is      14   Q.      Well, the records request starts on Page 2.
15   one of the most common cancers found in the United         15   A.      Okay.
16   States?                                                    16   Q.      And I'd like to go through the list real quick.
17   A.     It's one of the most common, but not the most       17   I think we've got everything covered, but if not,
18   common.                                                    18   let's --
19   Q.     Do you agree that non-Hodgkin's lymphoma            19   A.      Okay.
20   represents about 4 percent of all new cancer cases in      20   Q.      -- talk about it.
21   the U.S.?                                                  21   A.      Uh-huh.
22   A.     I don't recall the exact number, but it's --        22   Q.      So we asked for your -- all the medical records
23   but -- yeah, I don't recall exact number. Yeah.            23   pertaining to Mr. Chavez, and you brought the ones that
24   Q.     Does that sound approximately correct?              24   were relevant to your treatment; correct?
25   A.     It sounds approximately correct.                    25   A.      That's correct.

Golkow Litigation Services                                                                  Page 11 (38 - 41)
 Case 3:16-md-02741-VC Document
                       Hao Wang,7877-4 Filed Ph.D.
                                    M.D.,    11/20/19 Page 13 of 26
                                                    Page 42                                                         Page 44
 1 Q.       And his overall records are much larger than         1 Q.       Do you have any reason to believe that there is
 2   what you brought today; correct?                            2   any inaccurate information in those records?
 3   A. That's correct.                                          3   A.     I noticed one typo, but not saying medically.
 4   Q. And Number 2 asked for your Curriculum Vitae,            4   Q.     Well, I have to ask, what kind of typo was it?
 5   and you brought that; correct?                              5   A.     For one bacteria it should have say -- you know,
 6   A. That's right.                                            6   should have say, you know, cystic pneumonia, you know,
 7   Q. And the third one asked for all documents and            7   because in the electronic medical system we have an
 8   communications between you and Mr. Chavez.                  8   auto-correct system. When I type PCP, the abbreviation,
 9         Let me ask you it broadly. Have you had any           9   it changed to primary-care physician.
10   direct communications with Mr. Chavez that were outside    10   Q.     Can you find that for us in the records and
11   of the medical -- seeing him as a patient?                 11   we'll flag it?
12   A. No.                                                     12   A.     (Witness reviews document.)
13   Q. In other words, he never wrote you a letter             13   Q.     I'll tell you what: Do you think you're going
14   directly from his home or mailed it to you that            14   to need to look through all of them or you're going to
15   discussed his care or treatment, or anything like that;    15   be able to find it quickly, because I don't want to -- I
16   is that correct?                                           16   don't want to take up your time if it's just for a typo.
17   A. Correct.                                                17   A.     It may take a while.
18   Q. And you haven't communicated with him outside of        18   Q.     Pardon?
19   your actual visits which you documented in the medical     19   A.     It will take a while.
20   records; correct?                                          20   Q.     Okay. Then let's -- we'll pass on that.
21   A. Correct.                                                21         You've -- that's the only inaccuracy that you
22   Q. And then if we look at Number 4, that asks for          22   were able to identify.
23   documents and communications between you and the           23   A.     That's right.
24   attorneys representing Mr. Chavez. And I think you've      24   Q.     Is that correct?
25   told us that there have been no communications; correct?   25   A.     That's correct.

                                                      Page 43                                                         Page 45
 1 A.       Correct.                                             1 Q.       And in the big scheme of things, that doesn't
 2   Q. Number 5 asked for transcripts of any                    2   affect any of your opinions about his diagnosis, his
 3   depositions or trial testimony that you've given as an      3   care, or his treatment; is that correct?
 4   expert witness within the last five years that you have     4   A. Correct.
 5   in your possession.                                         5   Q. As we go over some of these records -- and we
 6         And I think you've told us that you have not          6   may go over some of these records -- if you identify any
 7   given any depositions or trial testimony; correct?          7   other inaccuracies, you'll point those out; correct?
 8   A. Correct.                                                 8   A. Correct.
 9   Q. And then Number 6 asks for signed reports,               9   Q. Thank you.
10   declarations, or Affidavits that you have prepared as an   10        Do you have any independent recollection of
11   expert witness in the last five years that you have.       11   meeting with Mr. Chavez in any of his appointments?
12         And I think your testimony was you have not done     12   A. Can you make more specific question?
13   that either; correct?                                      13   Q. Sure.
14   A. Correct.                                                14        In your mind, do you -- do you know what he
15   Q. And the last asked for a list of all                    15   looks like?
16   organizations with which you have entered into             16   A. I think I still remember, yeah.
17   consulting agreements within the past ten years.           17   Q. Okay. Do you remember the details of any
18         And have you entered into any consulting             18   conversations that you may have had with him?
19   agreements?                                                19   A. No.
20   A. No.                                                     20   Q. And do you recall, for example, that he does not
21   Q. In reviewing the medical records that you               21   speak English?
22   brought today, which we've marked as Exhibit 2, and        22   A. That, I remember.
23   consists of 177 pages, did you see any inaccuracies in     23   Q. And that you had to use an interpreter?
24   any of the information that was recorded or reported?      24   A. Yes.
25   A. Medical-wise, they are correct.                         25   Q. And, on occasion, you used a video link Skype

Golkow Litigation Services                                                                  Page 12 (42 - 45)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 14 of 26
                                                    Page 46                                                         Page 48
 1 type of interpreter?                                          1 cause of their non-Hodgkin's lymphoma?
 2 A.       I need to go through every visit to say what         2 A.       No.
 3   kind of interpreter we used.                                3 Q.       And with respect to hairy cell leukemia, have
 4   Q. When did you last treat Mr. Chavez?                      4   you ever told a patient with hairy cell leukemia the
 5   A. From the record, it was December 28th, 2017.             5   cause their leukemia?
 6   Q. Okay. And when did you first see Mr. Chavez?             6   A. No.
 7   A. It's February 20th, 2017.                                7   Q. And is that because in most cases the cause is
 8   Q. How did Mr. Chavez come to be your patient?              8   unknown?
 9   A. He was referred to me because of his cell                9   A. Yes.
10   counts, blood cell counts, were low.                       10   Q. Do you recall telling Mr. Chavez that the cause
11   Q. And who was the referring physician?                    11   of his leukemia was unknown?
12   A. From my note, it said it was Dr. Burstein.              12   A. I don't recall, but I did not see anything
13   Q. And was that his primary-care physician?                13   documented in my chart.
14   A. I -- from my note, I cannot tell.                       14   Q. If he had asked you, is that something you think
15   Q. But that would be typical, in your practice, to         15   you would have noted?
16   have a patient referred to you by a primary-care           16   A. If he asked me, I'd probably give the answer we
17   physician; correct?                                        17   just quoted from UpToDate, say the -- those pesticides
18   A. Correct.                                                18   and the farming have been mentioned as possible causes.
19   Q. For something like this where there was a               19   Q. If he had asked, that's what you would have told
20   reported low blood -- white blood cell count.              20   him?
21   A. Correct.                                                21         MR. LAW: I'm not sure -- can you read that
22   Q. And just to get a little more specific, hairy           22   answer back, please.
23   cell leukemia is a slow-growing cancer of the blood in     23         (The court reporter read the requested portion
24   which the bone marrow makes too many B-cells; correct?     24   of the record.)
25   A. Correct.                                                25

                                                    Page 47                                                         Page 49
 1 Q.       And B-cells is a type of white blood cell that       1 BY MR. LAW:
 2   fights infection.                                           2 Q.     Was that something you knew back in 2017 when
 3   A. Correct.                                                 3 you were treating Mr. Chavez?
 4   Q. When you treat patients with non-Hodgkin's               4 A.      I cannot go back two years to answer the
 5   lymphoma or hairy cell leukemia, like Mr. Chavez, do        5   question. I don't know.
 6   they ever ask you what caused their disease?                6   Q.    If he had asked you that question and you had
 7   A. From when reading this note, does not seem like          7   given that answer, would that have been important enough
 8   doc -- the patient asked the question.                      8   to note in your records?
 9   Q. Okay. In general, when you've dealt with                 9   A.    I cannot tell, because I cannot document every
10   patients with non-Hodgkin's lymphoma, do any of them --    10   sentences during the conversation.
11   have any of them ever asked you the cause of their         11   Q.    And with respect to the reference to farming, do
12   disease?                                                   12   you have any understanding or information as to what
13   A. Some of them asked.                                     13   aspect of farming might be associated with non-Hodgkin's
14   Q. And have you ever told them what the cause is?          14   lymphoma?
15   A. I think for most of disease we don't know.              15   A.    No. I'm not a, you know, expert for the
16   Q. Are there some exceptions where you have been           16   etiology of the disease.
17   able to tell a specific patient, this is the cause of      17   Q.    Okay. You're not an epidemiologist, are you?
18   your non-Hodgkin's lymphoma?                               18   A.    No.
19   A. I'm not able to tell exactly what caused this,          19   Q.    And you're not a statistician, are you?
20   but for -- for example, if a patient come in, smoked for   20   A.    No.
21   50 years and have squamous cell lung cancer, we will       21   Q.    When you first saw Mr. Chavez, did you conduct a
22   say, yes, the smoking may have contributed to your lung    22   physical examination?
23   cancer.                                                    23   A.    Yes.
24   Q. Specific to non-Hodgkin's lymphoma, have you            24   Q.    And what did you learn from that examination?
25   ever told a patient with non-Hodgkin's lymphoma the        25        And if you want to reference the page number of

Golkow Litigation Services                                                                  Page 13 (46 - 49)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 15 of 26
                                                    Page 50                                                         Page 52
 1 your notes as you consult them, feel free to do that.         1   A.     That's a black stool.
 2 A.       Okay. So the first examination was on Page 4.        2   Q.     Hematochezia, is it?
 3   That was a normal exam.                                     3   A.     Uh-huh.
 4   Q. Okay. Before you examined him, did you review            4   Q.     What is that?
 5   his prior medical history or any prior medical history?     5   A.     That is blood in the stool.
 6   A. Yes.                                                     6   Q.     And epistaxis?
 7   Q. And what did you learn from that?                        7   A.     That's nose bleeding.
 8   A. Patient has had low blood cell count since at            8   Q.     Hematuria?
 9   least 2016.                                                 9   A.     Blood in urine.
10   Q. And was that information important to you ahead         10   Q.     And hemoptysis.
11   of your examination of the patient?                        11   A.     That's cough up blood.
12   A. Yes.                                                    12   Q.     So he wasn't having any bleeding disorders at
13   Q. Okay. What else did you learn from his either           13   that time; correct?
14   prior medical history or -- and -- or his social           14   A.     Correct.
15   history?                                                   15   Q.     And he denies paresthesias, limb weaknesses, or
16   A. He was a relatively new patient to Kaiser at            16   gait abnormalities; correct?
17   that time. He brought in some lab results from outside     17   A.     Correct.
18   Kaiser.                                                    18   Q.     So in terms of actual objective symptoms of
19   Q. And what page are you referring to?                     19   hairy cell leukemia, he was actually asymptomatic; is
20   A. That's Page 3. The HPI, the first -- the one,           20   that correct?
21   two, three -- number 3 paragraph say, he brought some      21   A.     Correct.
22   lab results from Pacific Diagnostic Labs.                  22   Q.     It was just his bloodwork that was of concern?
23   Q. Okay. And then on Page 3 there's a review of            23   A.     Yes.
24   systems?                                                   24   Q.     And, to your knowledge, was he employed and
25   A. Yeah.                                                   25   working at that time, or do you know?

                                                      Page 51                                                            Page 53
 1 Q.       Is that something that you noted or did that         1 A.         In my note on Page 4, social history, said
 2   come from a nurse or somebody else?                         2   worked in agriculture field. So since I used "worked,"
 3   A. That's from my note. That's when I talk with             3   it -- it must say that's a past experience.
 4   the patient.                                                4   Q. Okay. And it also says that he had been
 5   Q. Okay. So he denied fever, chills, night sweats,          5   drinking two 32-ounce beers daily until two years before
 6   and weight loss; correct?                                   6   your examination; correct?
 7   A. Correct.                                                 7   A. Correct.
 8   Q. So those -- those are symptoms of hairy cell             8   Q. And then he told you that he only drinks alcohol
 9   leukemia, but he didn't have them at the time of your       9   occasionally now.
10   examination; correct?                                      10   A. Correct.
11   A. That's correct.                                         11   Q. At least in 2017, when you saw him; correct?
12   Q. He also denied any visual changes and headaches;        12   A. Correct.
13   right?                                                     13   Q. What did you do in connection with your first
14   A. Correct.                                                14   visit with Mr. Chavez?
15   Q. Is that correct?                                        15   A. I interviewed him, asked the -- obtained the
16   A. Correct.                                                16   history and did an examination, order some blood tests,
17   Q. And he had no chest pains or heart palpitations?        17   ordered ultrasound for his belly, and give him some
18   A. Correct.                                                18   medication for iron.
19   Q. No shortness of breath or cough?                        19   Q. And was he showing low iron counts at that time?
20   A. Correct.                                                20   A. (Witness reviews document.) Yeah, his iron
21   Q. He denied nausea, vomiting, diarrhea, or food           21   count was low at that time.
22   intolerance; correct?                                      22   Q. Is a low iron count related to hairy cell
23   A. Correct.                                                23   leukemia or is that something different?
24   Q. And he denies melena.                                   24   A. It's different.
25        What's that?                                          25   Q. Okay. He also was diabetic; is that correct?

Golkow Litigation Services                                                                   Page 14 (50 - 53)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 16 of 26
                                                       Page 54                                                       Page 56
 1   That's at least at some point?                               1         In his situation, his white cell count is low,
 2   A.     (Witness reviews document.) It's not listed           2   his platelets count is low, and his red cell count is
 3   here in the past active problem list.                        3   mildly decreased as well.
 4   Q.     What did you do following your visit with --          4   Q.     Okay. What was your next interaction with
 5   your first visit with Mr. Chavez?                            5   Mr. Chavez?
 6   A.     The first visit was the initial evaluation. We        6   A.     So we had another visit on April 6th, 2017.
 7   ask patient came back for further evaluation and to          7   That's on Page 34.
 8   review results.                                              8   Q.     And what transpired on that visit?
 9   Q.     And when was -- what was your next interaction        9   A.     We discussed the abdominal ultrasound results,
10   with Mr. Chavez?                                            10   which showed he has an enlarged spleen. And we
11         And if you could direct us to the page number,        11   discussed about bone marrow biopsy and aspiration again,
12   that would be helpful.                                      12   and he agreed with that, so we performed bone marrow
13   A.     That was March 21st, 2017. That's Page 23.           13   aspiration and biopsy.
14   Q.     And just without going over this in detail, the      14   Q.     And when was that done?
15   pages in between are mostly laboratory work?                15   A.     That was April 6th, 2017.
16   A.     Mostly could be nurse's note or vital signs and      16   Q.     And when did the results of that biopsy come
17   some Spanish sentences --                                   17   back?
18   Q.     And --                                               18   A.     The results was signed out on April 10th, 2017.
19   A.     -- or the instructions.                              19   Q.     And there's a page -- is there a page reference
20   Q.     Okay. And what page were you directing me to         20   for that?
21   for the next visit?                                         21   A.     That's at Page 40.
22   A.     Page 23.                                             22   Q.     And do you -- did you -- what was the biopsy
23   Q.     And what happened at the next visit?                 23   diagnosis?
24   A.     So -- (Witness reviews document.)                    24   A.     The bone marrow biopsy, core biopsy, diagnosed
25         We reviewed his lab results. And he did not do        25   the patient with hairy cell leukemia.

                                                     Page 55                                                           Page 57
 1 the abdominal ultrasound I ordered, so we advised him          1 Q.       And at some point you discussed that diagnosis
 2 to -- to schedule the ultrasound.                              2   with Mr. Chavez?
 3 Q.       Okay.                                                 3   A. Yes.
 4 A.       And we discussed the differentials of the low         4   Q. When was that?
 5   cell counts again and we discussed the possibility of        5   A. (Witness reviews document.) That was on
 6   bone marrow biopsy.                                          6   Page 55, and that was April 19th, 2017.
 7   Q.     Okay. And at that point he told you that he           7   Q. Okay. It looks like there were three diagnoses
 8   felt well; correct?                                          8   on that day; correct?
 9   A.     Yes, he felt well.                                    9   A. Yes.
10   Q.     He denied fever or night sweats and -- correct?      10   Q. And what were they?
11   A.     Correct.                                             11   A. The first one is hairy cell leukemia; the second
12   Q.     He denied abnormal bleeding.                         12   one is splenomegaly, which means enlarged spleen; the
13   A.     Correct.                                             13   third one is history of heavy alcohol consumption.
14   Q.     He denied shortness of breath, nausea, vomiting,     14   Q. And would you agree that on that visit
15   or diarrhea; correct?                                       15   Mr. Chavez was still asymptomatic?
16   A.     Correct.                                             16   A. Yes.
17   Q.     Would you agree during that visit in March of        17   Q. And what does that mean, to be asymptomatic?
18   2017 Mr. Chavez was asymptomatic?                           18   A. So the patient denied fever, night sweats,
19   A.     Correct.                                             19   weight loss, denied right -- left side abdominal
20   Q.     And he was diagnosed with pancytopenia; correct?     20   discomfort, and denied significant pain.
21   -topenia?                                                   21   Q. Okay. And those are all symptoms that are
22   A.     Pancytopenia, yes.                                   22   consistent with hairy cell leukemia; correct?
23   Q.     And what is that?                                    23   A. Correct.
24   A.     Pancytopenia means more than one cell lines, the     24   Q. And what was your next interaction with
25   cell counts has been low.                                   25   Mr. Chavez?

Golkow Litigation Services                                                                   Page 15 (54 - 57)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 17 of 26
                                                        Page 58                                                      Page 60
 1 A.       So on April 19th we discussed the diagnosis, to        1 A.        What happened is, on the last visit, on
 2   this nature, prognosis, and the management options of         2   December 28th of 2017, he -- he came to the office and
 3   hairy cell leukemia. That's on Page 56.                       3   told me, he say he going to change for the insurance
 4         We discussed with him, his wife and his                 4   in -- in, basically, a few days on January 1st of 2018.
 5   daughter, per his request. And we discussed the goal of       5         So we did not really had opportunity or it's --
 6   care and possible symptoms and complications. And we          6   it's not due to repeat a bone marrow biopsy yet, so
 7   discussed treatment and we discussed the indication of        7   we -- we do not know if the patient have -- still have
 8   the treatment.                                                8   the leukemia cells in his bone marrow.
 9   Q.     Okay. Did you make a recommendation?                   9   Q.      Okay. And what was the last biopsy that you had
10   A.     Yes. We discussed the treatment of cladribine.        10   done that had determined that he still had some hairy
11   Q.     And what is that?                                     11   cell leukemia cells?
12   A.     It's a chemotherapy.                                  12   A.      We -- we only did one bone marrow biopsy in
13   Q.     Can you describe what that entails, to go             13   April, which we reviewed. And, typically, after the
14   through that regimen of cladribine?                          14   treatment, you wait at least four to six month before
15   A.     The regimen I recommended was a seven-day             15   you do another bone marrow biopsy.
16   continuous infusion treatment. So the patient come to        16         And he was treated at the beginning of
17   the clinic, we connect to the patient with chemotherapy,     17   September, so by the time he -- when he came to see me,
18   and he come back seven days later, disconnected the          18   he was not due to repeat a bone marrow biopsy yet.
19   pump.                                                        19   Q.      Okay. Is there bloodwork that can be looked at,
20   Q.     Did you discuss with Mr. Chavez what the -- his       20   aside from the bone marrow, to see whether the hairy
21   prognosis would be if he went through the treatment?         21   cell leukemia has cleared?
22   A.     Yes.                                                  22   A.      Well, he had blood test.
23   Q.     And what did you tell him?                            23         (Witness reviews document.) He had a blood test
24   A.     So -- so most patient with hairy cell leukemia        24   on November 27th, 2017, which was on Page 168. From --
25   will -- will respond to the cladribine treatment, and        25   from that, he had response to the treatment we gave to

                                                       Page 59                                                       Page 61
 1 many patient can have a very long or durable response to        1 him.
 2 this treatment as well, but this disease is not a               2 Q.       Okay. Had he fully responded to the treatment?
 3 curable disease.                                                3 A.       So for his platelets count, the platelets count
 4 Q.       It's also a disease that can go into remission         4   is 128, which is more than 100, so he's responded very
 5   for long periods of time; correct?                            5   well.
 6   A.     Correct.                                               6         And for the hemoglobin, which is the red cell
 7   Q.     And, to your knowledge, at least by the time           7   count, it's 12.8. That's above the range as well, above
 8   that you stopped being his oncologist, was he in              8   the -- the -- the standard for response. And for the
 9   remission?                                                    9   white cell count, it's 2.9.
10   A.     He was not.                                           10         As far as I remember, from reviewing the --
11   Q.     What is your definition of remission?                 11         (Witness reviews document.) It's not on this
12   A.     So remission means the disease is in controlled       12   paper chart, but when I reviewed the chart last Friday,
13   for when you're talking about blood counts, which means      13   his absolute -- absolute neutrophil count on that time
14   the absolute neutrophil counts should have been more         14   was more than 100, which means he had a good -- good
15   than 1,000, platelet counts should be more than 100, and     15   response to the treatment as well.
16   also patient's spleen size should be in normal range.        16   Q. So if I understand your testimony today, you're
17         And, also, if we do bone marrow biopsy, we             17   not able to say that he was in full remission by the
18   should not see hairy -- hairy cell leukemia cells in the     18   time of your last visit with him; correct?
19   bone marrow.                                                 19   A. Correct. Because we did not repeat -- we did
20   Q.     And when --                                           20   not have opportunity to repeat a bone marrow biopsy.
21   A.     That's called a complete remission.                   21   Q. But would it be accurate that, in terms of how
22   Q.     Okay. And is that -- and we're going to work          22   his bloodwork was going, he was trending in the right
23   our way through time-wise, but your -- is it your            23   direction towards clearing the hairy cell leukemia;
24   recollection that as of the end of 2017, that he had not     24   correct?
25   cleared the hairy cell leukemia cells?                       25   A. Correct.

Golkow Litigation Services                                                                    Page 16 (58 - 61)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 18 of 26
                                                           Page 62                                                           Page 64
 1 Q.       And you would defer to other oncologists who              1 Q.       And I think before we went on a break, you agree
 2   followed him after December of 2017 as to whether or not         2   that iron-deficiency anemia, one of the symptoms of that
 3   he went into remission; correct?                                 3   is fatigue; right?
 4   A. Correct.                                                      4   A. Yes.
 5   Q. Would it be accurate that during the time that                5   Q. All right. So anything else about your visit
 6   you treated Mr. Chavez that he was asymptomatic?                 6   with Mr. Chavez on -- in July of 2017 that is of note?
 7   A. No. In later visits, he started to develop                    7   A. We also reviewed on that day, we did more blood
 8   symptoms.                                                        8   tests, and his iron study was normal at that time and --
 9   Q. And what symptoms did he develop?                             9   but his red cell count has been decreasing from normal
10   A. (Witness reviews document.) On Page 73, on the               10   in February 2017, you know, to July of -- July 24th,
11   visit of July 26th, 2017, he complained of increased            11   2017.
12   fatigue.                                                        12         And he still had the low cell counts, low white
13   Q. Okay. Fatigue is something that he had been                  13   cell counts, and his platelet count is still low.
14   reporting for many years before you first saw him;              14   That's why we start and discuss again about
15   correct?                                                        15   chemotherapy.
16   A. I cannot speak for many years before I saw him.              16   Q. Okay. Do you know why he didn't immediately
17         For the first couple visits, when we reviewed             17   start chemotherapy after you gave him the diagnosis back
18   the chart, we said he denied fatigue but on the visit of        18   in April of 2017?
19   July 26th he complained about increased fatigue.                19   A. He was -- he was concerned about side effects.
20   Q. Okay.                                                        20   Q. Okay. And at -- and we'll -- I guess we'll get
21   A. That's what he said.                                         21   to it shortly, but he did under -- ultimately undergo
22   Q. Fatigue is also a symptom of diabetes; correct?              22   the chemotherapy; correct?
23   A. Fatigue could be a symptom of diabetes.                      23   A. Correct.
24   Q. And it's also -- fatigue is also a symptom of                24   Q. And is it accurate that he actually did not have
25   anemia; correct?                                                25   any side effects from the chemotherapy?

                                                           Page 63                                                        Page 65
 1 A.     Fatigue could be a symptom of anemia.                       1 A.      I don't recall any major side effects.
 2 Q.     And he, Mr. Chavez, had been diagnosed with                 2   Q.    Okay. We'll -- I'm sorry. Would you say that
 3 anemia in the past; correct? And that's why the iron               3   again?
 4 supplements were prescribed.                                       4   A.    I do not recall any major side effects.
 5 A.     Correct.                                                    5   Q.    Okay. And that would be something that you
 6 Q.     And, as you sit here right now, you're just --              6   would have asked him about or he would have -- he would
 7 you haven't been aware of him being diagnosed with                 7   have reported to you if he had them?
 8 diabetes?                                                          8   A.    Yes.
 9 A.     That's correct.                                             9   Q.    Okay. So what was your next visit with
10       MR. LAW: You know, we've been going about an                10   Mr. Chavez?
11 hour. Why don't we take a short break.                            11   A.    (Witness reviews document.) So the next visit
12       VIDEO OPERATOR: We're now going off the record.             12   was on April -- I'm sorry -- August 15th, 2017. That's
13       The time is 4:13 p m.                                       13   on Page 89.
14       (Recess, 4:13-4:21 p m.)                                    14   Q.    And on that visit he did complain of increased
15       VIDEO OPERATOR: We are now back on the record.              15   fatigue; correct?
16       The time is 4:21 p m.                                       16   A.    Yes.
17 BY MR. LAW:                                                       17   Q.    Did he have any other symptoms of -- that were
18 Q.     Oh, Dr. Wang, I want to direct your attention to           18   consistent with hairy cell leukemia?
19 Page 73 --                                                        19   A.    He said he lost 20 pounds in eight month.
20 A.     Uh-huh.                                                    20   Q.    And --
21 Q.     -- under the diagnosis. And it indicates on                21   A.    Although he also said he -- he had been taking
22 Number 4 that he has a history of iron-deficiency                 22   healthier diet.
23 anemia.                                                           23   Q.    What was his weight at the time of this
24       Do you see that?                                            24   examination?
25 A.     Yes.                                                       25   A.    He weighed 78 kilogram on that day.

Golkow Litigation Services                                                                        Page 17 (62 - 65)
 Case 3:16-md-02741-VC Document
                       Hao Wang,7877-4 Filed Ph.D.
                                    M.D.,    11/20/19 Page 19 of 26
                                                     Page 66                                                         Page 68
 1   Q.     And that's 171 pounds; correct?                     1 the chemotherapy?
 2   A.     That's correct.                                     2 A.      Yes, he agreed with chemotherapy.
 3   Q.     And how tall is he?                                 3 Q.      To your knowledge, did he have a Port-A-Cath
 4   A.     He is five feet, 11 inches.                         4   placed before then back in mid-August of 2017?
 5   Q.     Is 171 pounds considered a healthy weight for a     5   A. I know I arranged the Port-A-Cath, and it was
 6   person who's five foot, 11?                                6   placed before September 1st, but I cannot -- I --
 7   A.     I need to calculate the index number. I cannot,     7        (Witness reviews document.) I cannot tell what
 8   you know, say that just based on these numbers.            8   day he had the Port-A-Cath placed.
 9   Q.     Based on your experience, would someone who         9   Q. Okay. But it would have been placed, obviously,
10   weighed 171 pounds, who was five foot, 11, be of any      10   before the chemo started.
11   concern to you, based on that height and weight?          11   A. That's correct.
12   A.     From estimate, I think that person is thin.        12   Q. Right.
13   Q.     But within the range of a normal, healthy          13        And that's -- and can you tell us what the
14   person?                                                   14   purpose of a Port-A-Cath is?
15   A.     Again, I need to go back to the -- the body        15   A. Because the patient need to have a continuous
16   index number, but it could be in the normal range.        16   infusion of the chemotherapy for seven days, so the
17   Q.     Out of curiosity, what is your height and          17   Port-A-Cath will allow the patient to go home with a
18   weight?                                                   18   pump to pump the medication into his system.
19   A.     I weigh about 168 pounds and I'm five inches --    19   Q. At some point during your treatment he -- there
20   I'm five feet and seven inches.                           20   was a liver lesion that was identified?
21   Q.     Okay. And any other symptoms, besides the          21        Do you recall seeing that?
22   fatigue and the weight loss, that you identified?         22   A. Yes. That was on the -- that's on Page 90. He
23   A.     No, not on my record.                              23   had a CT scan on July 31st, 2017, and there was a
24   Q.     So did you discuss starting chemotherapy with      24   7-millimeter lesion in the liver.
25   him on this visit?                                        25   Q. And during your August 29th visit, is it

                                                    Page 67                                                          Page 69
 1   A.     Yeah. We discussed -- discussed the indication,     1 accurate that the MRI showed that the -- that there was
 2   benefits, risks and again.                                 2 no liver lesion anymore?
 3   Q.     And at that point did he agree to undergo the       3 A.     Per the report, no liver lesion identified on
 4   chemotherapy? Do you know?                                 4 the MRI.
 5   A.     He -- he was not able to make his decision on       5 Q.     Okay. What was your next visit with Mr. Chavez
 6   that visit.                                                6 after his -- he started his chemotherapy?
 7   Q.     He did actually ask for a second opinion from       7 A.       That's on Page 113, on September 7th, 2017.
 8   Dr. Lok; is that correct?                                  8 Q.       What did you do on that visit?
 9   A.     That's correct.                                     9   A. That was a day -- the last day of his
10   Q.     And he actually saw him in August of 2017?         10   chemotherapy, and I saw him, evaluated him, and started
11   A.     I know he saw Dr. Lok.                             11   him on prophylactic antibiotics.
12   Q.     All right. And how long after he saw Dr. Lok in    12   Q. Okay.
13   August of 2017 did he start the chemotherapy?             13   A. Oh, here that's what I found say on Page 114,
14   A.     He started chemotherapy on -- let me make sure.    14   the -- the -- almost like the last five sentences or
15         (Witness reviews document.) He starts               15   five -- you see, it says, start Bactrim on Friday, on
16   chemotherapy on September 1st.                            16   September 11th, for primary-care physician prophylaxis.
17   Q.     And what page are you on there?                    17   That's what I say, you know, should be for bacteria
18   A.     Page 169.                                          18   prophylaxis.
19   Q.     Okay. And I take it you didn't see him in          19   Q. And on that same page you indicated that he
20   between.                                                  20   tolerated the cladribine treatment well; correct?
21   A.     I saw him on September -- I'm sorry. I saw him     21   A. Correct.
22   on August 29th.                                           22   Q. And you didn't find any or any references in
23   Q.     You did. Okay. And --                              23   your records to him reporting any side effects from the
24   A.     Uh-huh. That's Page 97.                            24   cladribine; correct?
25   Q.     At that point, had he decided to go forward with   25   A. Correct.

Golkow Litigation Services                                                                 Page 18 (66 - 69)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 20 of 26
                                                     Page 70                                                         Page 72
 1 Q.       Okay. What was your next visit with Mr. -- oh,      1   well at that visit. We reviewed the lab results. The
 2   excuse me.                                                 2   platelet count has improved to 128, and his white cell
 3         Did we cover everything from the September 7th,      3   count improved as well, and his anemia also improved.
 4   2017, visit?                                               4   Q.     And it says, on 152, that chemotherapy was
 5   A. I think we covered.                                     5   scheduled for today.
 6   Q. Well, he still had an enlarged spleen at that           6        What does that refer to?
 7   time and you told him not to do any sports; correct?       7   A.     That was found on nurse note. That's not
 8   A. Correct?                                                8   correct.
 9   Q. All right. What was the next visit?                     9   Q.     Okay. So that's something you'd like to correct
10   A. (Witness reviews document.) So the next visit          10   on the -- you're not sure why that's there.
11   was on September 29th, and on Page 140.                   11   A.     Yeah, that's correct.
12   Q. And what happened on that visit?                       12   Q.     Right.
13   A. I evaluated the patient. He had some fatigue           13        Because he had completed his chemotherapy back
14   after chemotherapy, which is improved. He has nausea,     14   in September; correct?
15   which is controlled by the two medications.               15   A.     Correct.
16   Q. And he denied any fever; correct?                      16   Q.     And it was just -- it was seven days; correct?
17   A. He denied a fever.                                     17   A.     Correct.
18   Q. And then it says, his PO intake is fair.               18   Q.     And after that is the recommended course to
19         What does that refer to?                            19   follow him and prescribe the antibiotics?
20   A. Which means his -- he's eating and drinking            20   A.     Correct. When patient's count, cell count, was
21   fair.                                                     21   low.
22   Q. So was this basically checking in with the             22   Q.     So on that -- actually, on that page, 153, it
23   patient to see how he was doing?                          23   identifies that his neutropenia is actually resolved;
24   A. That's correct.                                        24   correct?
25   Q. Did you prescribe any further medical treatment        25   A.     Correct.

                                                   Page 71                                                            Page 73
 1 at that time?                                                1   Q.     And his white blood cell count is rising?
 2 A.       We just continued antibiotics for prophylaxis.      2   A.     Yes.
 3   Q. All right. So you did go over some lab results          3   Q.     And he has just mild anemia.
 4   with him; correct?                                         4   A.     True.
 5   A. Correct.                                                5   Q.     So at that point you discontinued the Bactrim
 6   Q. And you told him that his platelets were normal?        6   and the acyclovir?
 7   A. Correct.                                                7   A.     Acyclovir. Both are antibiotics. Uh-huh.
 8   Q. And that his hemoglobin was stable?                     8   Q.     Pardon?
 9   A. Yes.                                                    9   A.     Both are antibiotics.
10   Q. But he still had some neutropenia; right?              10   Q.     Yeah.
11   Correct?                                                  11         And you discontinued those.
12   A. Yeah. Neutropenia means low white cell count.          12   A.     Correct.
13   Q. His spleen had reduced in size, though; correct?       13   Q.     Because he had a positive response to the
14        I think it says, splenomegaly is improved.           14   chemotherapy?
15   A. Yes.                                                   15   A.     Correct.
16   Q. That's on Page 140.                                    16   Q.     Then it says, irradiated PRBC is required if
17   A. Yes.                                                   17   transfusion is indicated.
18   Q. And do you know if that was in response to the         18         What does that refer to?
19   chemotherapy?                                             19   A.     So I put the sentence there just for other
20   A. Yes.                                                   20   physician's reference, because after the patient was
21   Q. All right. What was your next interaction with         21   treated with this chemotherapy, when their cell count
22   Mr. Chavez?                                               22   was low, and if the patient needs a transfusion, patient
23   A. That was on Page 152. That's on November 30th.         23   need the -- the red blood cells, the pack of the blood
24   Q. And what happened on that visit?                       24   should be irradiated to avoid some immune -- immune
25   A. So we reevaluated the patient and he -- he felt        25   attack to the patient.

Golkow Litigation Services                                                                  Page 19 (70 - 73)
 Case 3:16-md-02741-VC Document
                       Hao Wang,7877-4 Filed Ph.D.
                                    M.D.,    11/20/19 Page 21 of 26
                                                       Page 74                                                        Page 76
 1   Q.     That's something only if he needed a transfusion      1   Q.     Is that like having an extra spleen?
 2   and, at least at this point, you didn't see any need for     2   A.     Very tiny, extra tissue there.
 3   him to have a transfusion; correct?                          3   Q.     That's not a medical problem, though, is it?
 4   A.     That's correct.                                       4   A.     No.
 5   Q.     So that would be for something unrelated to his       5   Q.     Okay. And at the time that you last saw him on
 6   hairy cell leukemia, correct, that he would -- that          6   December 28th of 2017, I think you indicated that his
 7   would require a transfusion?                                 7   response to the treatment was trending in the right
 8   A.     Sometimes during the treatment, because of the        8   direction; correct?
 9   disease or because of treatment, patient red cell count      9   A.     Correct.
10   could be very low and the patient may require some          10   Q.     Did you have any reason to think at the time you
11   transfusion. In that situation, the red cells should be     11   last saw him that the -- that the treatment was
12   irradiated before being transfused to the patient.          12   potentially not going to be successful?
13   Q.     At the time of your examination on                   13   A.     No.
14   November 30th, though, he had -- there was no need or       14   Q.     Was it -- were -- did you have -- were you
15   potential need for a transfusion; correct?                  15   confident that that treatment was going to clear the
16   A.     That's correct.                                      16   hairy cell leukemia from his blood?
17   Q.     He had responded positively to the -- to the         17   A.     What I can say is, at that time he was on right
18   chemotherapy; correct?                                      18   drug. He's -- by the information we had by that time,
19   A.     Correct.                                             19   he had a good response to the treatment.
20   Q.     All right. What was your next visit with             20   Q.     And you had no reason to think he wasn't going
21   Mr. Chavez?                                                 21   to continue to respond well to the treatment; correct?
22   A.     The next one, actually, is the last visit on         22   A.     Correct.
23   December 28th. That was on Page 170.                        23   Q.     Are you aware of any of the risk factors for
24   Q.     And what happened on that visit?                     24   non-Hodgkin's lymphoma?
25   A.     So that was a routine follow-up to assess            25   A.     For example, some radiation may also increase

                                                      Page 75                                                            Page 77
 1   patient response and the side effects.                       1 risk for that.
 2         Patient felt well during that, but during that         2 Q.     Do you know if obesity is a risk factor for
 3   visit, he told me he's going to change the insurance at      3 non-Hodgkin's lymphoma?
 4   the end of that year.                                        4 A.        I'm not aware of that.
 5   Q.     Okay. So he told you that he felt well;               5   Q.      Do you know if just being male is a risk factor
 6   correct?                                                     6   for being -- for non-Hodgkin's lymphoma?
 7   A.     That's correct.                                       7   A.      I know male compared with female tend to have
 8   Q.     And he denied any shortness of breath?                8   the -- or the -- put another way, hairy cell leukemia
 9   A.     Correct.                                              9   patient are more likely to be male than female.
10   Q.     And he denied nausea, vomiting or diarrhea or        10   Q.      Are you aware that age is a risk factor for
11   fever; correct?                                             11   non-Hodgkin's lymphoma?
12   A.     Correct.                                             12   A.      For hairy cell leukemia, it's more commonly, you
13   Q.     And there was a -- at least it's reported here       13   know, age 50 to 60s and very rare in -- in much, much
14   that he had an abdominal ultrasound a couple weeks          14   younger patients.
15   prior; correct?                                             15   Q.      Do you know if race is a risk factor for
16   A.     That's correct. Abdominal ultrasound was on          16   non-Hodgkin's lymphoma?
17   December 2nd.                                               17   A.      I -- as far as I remember, Caucasian probably is
18   Q.     And that indicated that his spleen was within        18   more likely to have a hairy -- a hairy cell leukemia
19   normal size; correct?                                       19   than African American.
20   A.     Correct.                                             20   Q.      Do you know if having a weakened immune system
21   Q.     And it says, at the bottom, a probable               21   is a risk factor for hairy cell leukemia?
22   one-centimeter accessory spleen is visualized.              22   A.      I don't recall solid evidence for that.
23         What is a -- what is an accessory spleen?             23   Q.      Okay. How about autoimmune diseases like
24   A.     It could be a congenital changes. Some patient       24   rheumatoid arthritis and lupus, celiac disease,
25   just have accessory spleen.                                 25   psoriasis and Crohn's disease; are any of those risk

Golkow Litigation Services                                                                   Page 20 (74 - 77)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 22 of 26
                                                    Page 78                                                           Page 80
 1 factors for hairy cell leukemia?                              1 tell you what actually caused the leukemia; correct?
 2 A.      Again, I don't recall any evidence of that.           2 A.       That's correct.
 3   Q. Do you know whether benzene is a risk factor for         3 Q.       And would you agree that there was nothing
 4   non-Hodgkin's lymphoma?                                     4   unusual about your examination of Mr. Chavez that would
 5   A. That could be reported.                                  5   tell you what actually caused his non-Hodgkin's
 6   Q. Okay. You don't --                                       6   lymphoma; correct?
 7   A. I --                                                     7   A.     That's correct.
 8   Q. You don't have any specific knowledge about              8   Q.     Or his hairy cell leukemia?
 9   that.                                                       9   A.     That's correct.
10   A. I do not.                                               10   Q.     Let me be more specific.
11   Q. As you sit here now, are you personally aware of        11         Right?
12   any other risk factors for non-Hodgkin's lymphoma?         12         And there was nothing about your physical
13   A. Radiation may increase the risk.                        13   assessment of Mr. Chavez that would point to either
14   Q. Okay. Have you looked at the -- well, strike            14   Roundup or glyphosate as the cause of his hairy cell
15   that.                                                      15   leukemia; correct?
16   A. And some virus infection may increase risk for          16   A.     Correct.
17   some kind of non-Hodgkin's lymphoma as well.               17   Q.     And I think we've covered this, but just to be
18   Q. Have you consulted the publicly available Kaiser        18   clear, you never made an assessment as to what actually
19   Permanente website regarding non-Hodgkin's lymphoma?       19   caused Mr. Chavez's hairy cell leukemia; correct?
20   A. It's a common practice to go to a website called        20   A.     Correct.
21   NCCN Guideline. And I don't recall for this particular     21   Q.     And are you aware, as a practicing oncologist,
22   patient when I treated him did I go to the guideline or    22   of any diagnostic tests that can determine the cause of
23   not. I don't recall.                                       23   a particular patient's non-Hodgkin's lymphoma or hairy
24   Q. Are you familiar with a website called                  24   cell leukemia?
25   HealthyKaiserPermanente.org, Southern California Health    25   A.     Not that I am aware of.

                                                    Page 79                                                             Page 81
 1 Wellness Encyclopedia?                                        1 Q.       As of the time of the April 2017 diagnosis and
 2 A.       No.                                                  2   based on your assessment, how long do you think
 3   Q.     Do you know whether or not that website link         3   Mr. Chavez had hairy cell leukemia? If you have an
 4   says that the cause of non-Hodgkin's lymphoma --            4   opinion.
 5   A.     I do not --                                          5   A. It's very hard to tell, especially he was a new
 6   Q.     -- is not known?                                     6   patient to Kaiser. We don't have a previous record.
 7   A.     I do not know what it said.                          7   The only record we had was a lab report he brought us
 8   Q.     Would you agree that having a risk factor for        8   from 2016.
 9   non-Hodgkin's lymphoma doesn't mean that you'll get it?     9         So he had neutropenia, which means a low white
10   A.     That's correct.                                     10   cell count, at that time. So he -- he may have had the
11   Q.     Going back to Mr. Chavez specifically, how did      11   disease since then, but I cannot say for sure.
12   you confirm his diagnosis?                                 12   Q. Okay. That's not something you're prepared to
13   A.     The diagnosis was made based on clinical            13   give a medical opinion on; correct?
14   history, the lab results, and the bone marrow biopsy as    14   A. No.
15   well.                                                      15   Q. Is that correct?
16   Q.     And you reviewed all those and concurred with       16   A. So he -- he had blood tests in 2016 which showed
17   the -- with the findings.                                  17   the low cell counts. His low cell counts at that time
18   A.     Yes.                                                18   could be due to the hairy cell leukemia, but without a
19   Q.     When you reviewed the pathology report, is there    19   bone marrow biopsy at that time, I am not able to make a
20   anything unusual about the shape of the cells that would   20   diagnosis just based on blood counts.
21   tell you what actually caused the hairy cell leukemia?     21   Q. Was Mr. Chavez's hairy cell leukemia staged?
22   A.     When I read the report --                           22   A. No.
23   Q.     Let me ask it a different way.                      23   Q. Why not?
24   A.     Uh-huh.                                             24   A. It's a disease in his bone marrow and it goes to
25   Q.     The shape of the -- of the leukemia cell doesn't    25   his blood. We typically don't stage hairy cell leukemia

Golkow Litigation Services                                                                   Page 21 (78 - 81)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 23 of 26
                                                        Page 82                                                        Page 84
 1 as Stage 1, 2, 3, 4.                                            1 BY MR. NIELSEN:
 2        MR. LAW: Okay. Dr. Wang, I believe that's all            2 Q.      Do you understand -- I think you told me the
 3   the questions I have for now. I may have some follow-up       3 median time frame was about ten years.
 4   ones, depending on what other questions are asked of          4 A.       Yes.
 5   you.                                                          5   Q. Correct?
 6        Thank you for your time.                                 6   A. Uh-huh.
 7        THE WITNESS: Okay. Thank you.                            7   Q. My question is, after a relapse --
 8        MR. NIELSEN: Okay. I have just a few                     8   A. Uh-huh.
 9   questions.                                                    9   Q. -- does it typically relapse more frequently in
10                  EXAMINATION                                   10   the future after that?
11   BY MR. NIELSEN:                                              11   A. I think that's correct.
12   Q. If you could go to Page 40 --                             12   Q. So it would be less than ten years, typically,
13   A. Okay.                                                     13   after you've relapsed once.
14   Q. -- in the medical record.                                 14   A. That's correct.
15        Do you see where it says on there, under the            15   Q. Do you have a typical time period for how
16   bone marrow core biopsy, it says, hairy cell leukemia        16   long --
17   extensively involving a markedly hypercellular marrow,       17   A. I don't.
18   approximately 70 percent involvement?                        18   Q. -- that would be?
19   A. Uh-huh.                                                   19   A. I don't have that.
20   Q. What does the 70 percent mean?                            20   Q. Okay. If Mr. Chavez was still your patient,
21   A. 70 percent of the -- the cells they saw on the            21   what would your recommendation be for him for future
22   bone marrow biopsy are leukemia cells.                       22   treatment --
23   Q. In your experience, can hairy cell leukemia come          23         MR. LAW: Object to --
24   out of remission?                                            24   BY MR. NIELSEN:
25   A. Yes. After treatment, a patient can go into               25   Q. -- with regard to the hairy cell leukemia?

                                                        Page 83                                                          Page 85
 1 remission, but a patient with disease can relapse.              1         MR. LAW: Calls for speculation.
 2 Q.       And how common is it for hairy cell leukemia to        2         THE WITNESS: Can I answer the question?
 3   come out of remission or to relapse?                          3         MR. LAW: Sure.
 4   A. It's not curable disease, so, eventually, the              4         MR. NIELSEN: Yeah.
 5   disease will relapse.                                         5         THE WITNESS: Okay.
 6   Q. Do you know typically what a time frame would be           6         So it depends on how long the patient disease
 7   for that?                                                     7   stay in remission. If it's more than two years, we
 8   A. I would say for after treatment, for example,              8   could re-treat a patient with the same medication, maybe
 9   cladribine, the median remission time is probably around      9   add another agent on that. If his disease come back
10   ten years.                                                   10   less than two years, we may consider try a different
11   Q. And if hairy cell leukemia is not treated and             11   medication.
12   does not go into remission, will it eventually kill you?     12   BY MR. NIELSEN:
13   A. If it's not treated and it is progressed, yes,            13   Q. And how often would you suggest that Mr. Chavez
14   it could kill you.                                           14   be rechecked?
15   Q. Do you know the general life expectancy for               15   A. Typically, for the, you know, first year of the
16   someone with hairy cell leukemia not in remission?           16   treatment, I will see the patient every three months or
17   A. It's -- it could be -- it could be -- it could            17   so. And after that, depends on his clinical situation.
18   be a few years. And -- but majority -- majority of           18   It could be every, you know, four to six month for the
19   those patients -- majority of hairy cell leukemia            19   next couple years, and then maybe after that, maybe
20   patient will respond to treatment and -- and bring them      20   every 6 to 12 months.
21   into remission.                                              21   Q. Okay. And what would be involved in those
22   Q. Does the relapse time change after you've                 22   appointments?
23   relapsed multiple times?                                     23   A. Well, repeat blood test to check his blood
24         MR. LAW: Object as vague.                              24   counts and we'll also exam him for physical examination.
25         You can answer it.                                     25   Q. Physical examination, blood tests.

Golkow Litigation Services                                                                    Page 22 (82 - 85)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 24 of 26
                                                      Page 86                                                               Page 88
 1 A.       Uh-huh.                                              1 in April 2017, so it was 62 years old.
 2   Q. No biopsy unless there was some type of reading          2 Q.     Okay. So if he -- let me re-ask the question.
 3   on the blood count.                                         3       So if he was relapsed at the ten-year point,
 4   A. That's correct.                                          4 he'd be 72; correct?
 5   Q. Any other type of treatment that would be                5 A.     Correct.
 6   required for a patient in remission?                        6 Q.     And then it's -- if he had the salvage therapy,
 7   A. We typically do education about healthy                  7 he potentially could live longer; correct?
 8   lifestyle and then monitor other malignancies. But          8 A.     Correct.
 9   unless there's some relapse of disease, he does not need    9 Q.     And then even if it weren't the full ten years,
10   to repeat chemotherapy.                                    10 he'd be getting close to the average life expectancy of
11   Q. Are you familiar with Roundup --                        11 a male in the United States; correct?
12   A. No.                                                     12 A.     Well, patient who had good response, hairy cell
13   Q. -- the pesticide or weed killer?                        13 leukemia patient who had a good response to
14   A. Not -- not really.                                      14 chemotherapy, may have a near normal life span.
15   Q. You've never used it?                                   15       MR. LAW: That's all the questions I have.
16   A. No.                                                     16       Thank you.
17         MR. NIELSEN: That's all the questions I have.        17       MR. NIELSEN: I don't have anything else.
18                   EXAMINATION                                18       VIDEO OPERATOR: We're now going off the record.
19   BY MR. LAW:                                                19       The time is 5:03 p m.
20   Q. Doctor, just a couple of follow-ups.                    20       (Discussion off the record.)
21         The data or the estimates that you gave in terms     21       MR. NIELSEN: All right. We'll stipulate to
22   of chances of relapse in the median years, what is the     22 relieve the court reporter of her duties. The
23   source of that information?                                23 transcript will be sent directly to Dr. Wang.
24   A. You probably can find that information on               24       Where do you want it sent, Doctor? Do you have
25   UpToDate.com as well. They may have some reference         25 an address that you want it sent to?

                                                    Page 87                                                                 Page 89
 1 there, but I don't recall the references.                     1        MR. LAW: Same place as the --
 2 Q.       Okay. And in terms of in the event that there        2        MR. NIELSEN: Subpoena.
 3   is a relapse, would you agree that it would likely          3        MR. LAW: -- Subpoena?
 4   respond to salvage therapy with alternative purine          4        THE WITNESS: Yeah, that should be okay. What's
 5   analogue or BRAF inhibitor?                                 5   the address on the --
 6   A.     It more likely could respond.                        6        MR. LAW: Let's see. You know what? It's in
 7   Q.     Okay. Can you tell us what salvage therapy with      7   there.
 8   alternative purine analogue or BRAF inhibitor is?           8        THE WITNESS: Are you going to send it out by
 9   A.     So that depends on the time of remission. If         9   FedEx or something or --
10   it's more than two years when the disease relapse, I may   10        MR. LAW: I think it goes by regular mail;
11   use the same medication, plus maybe rituximab on top of    11   right?
12   that. If it's less than two years, I may use               12        THE COURT REPORTER: I am not sure.
13   pentostatin and other treatment.                           13        THE WITNESS: So if you want sent direct to me,
14   Q.     Okay. Would it be accurate that -- that             14   you can send to the address here. It's 5601 De Soto
15   there -- well, strike that.                                15   Avenue, Woodland Hills, California, 91367.
16         You would agree that the longer a person stays       16        MR. NIELSEN: Made attention to you?
17   in remission from hairy cell leukemia, the older they      17        THE WITNESS: Uh-huh. Attention to me,
18   get and the more likely they could die from other          18   Department of Oncology.
19   causes. Would you agree with that, as a general            19        MR. NIELSEN: And Dr. Wang will have 30 days to
20   statement?                                                 20   review the transcript.
21   A.     Yes.                                                21        If you want to make any changes to the
22   Q.     So if Mr. Chavez did have a relapse at the          22   transcript, you will let counsel know within 30 days.
23   median age of ten years, which he was I think what?        23   If not, the transcript will be deemed signed. If the
24   About 64 when he was first diagnosed?                      24   transcript is lost or destroyed, a certified copy may be
25   A.     Yeah. About 60 -- 62, maybe. He was diagnosed       25   used in lieu of the original.

Golkow Litigation Services                                                                    Page 23 (86 - 89)
 Case 3:16-md-02741-VC Document
                       Hao Wang,7877-4 Filed Ph.D.
                                    M.D.,    11/20/19 Page 25 of 26
                                                    Page 90                                                        Page 92
 1         MR. LAW: So stipulated.                              1             INSTRUCTIONS TO WITNESS
 2         THE WITNESS: So if I need to make some changes,      2
 3   how do I let you guys know?                                3
 4         MR. LAW: Let the court reporter know and she'll      4         Please read your deposition over carefully and
 5   let us know.                                               5   make any necessary corrections. You should state the
 6         MR. NIELSEN: Yeah.                                   6   reason in the appropriate space on the Errata Sheet for
 7         MR. LAW: So it will come from her.                   7   any corrections that are made.
 8         MR. NIELSEN: There will be a little booklet,         8         After doing so, please sign the Errata Sheet
 9   there's a sheet in there.                                  9   and date it.
10         THE WITNESS: Uh-huh. Uh-huh.                        10         You are signing same subject to the changes
11         MR. NIELSEN: If you need to make any changes,       11   you have noted on the Errata Sheet, which will be
12   you write them down and let the court reporter know.      12   attached to your deposition.
13         THE WITNESS: Okay. Okay.                            13         It is imperative that you return the original
14         (Whereupon the deposition concluded at 5:05         14   Errata Sheet to the deposing attorney within thirty (30)
15   p m.)                                                     15   days of receipt of the deposition transcript by you. If
16                TESTIMONY CLOSED                             16   you fail to do so, the deposition transcript may be
17                                                             17   deemed to be accurate and may be used in court.
18                                                             18
19                                                             19
20                                                             20
21                                                             21
22                                                             22
23                                                             23
24                                                             24
25                                                             25

                                                    Page 91                                                        Page 93
 1 STATE OF CALIFORNIA              )                           1                ERRATA
 2 COUNTY OF LOS ANGELES                     )                  2                ------
 3          I, ROSEMARY LOCKLEAR, a Certified Shorthand         3
 4   Reporter of the State of California, duly authorized to    4 PAGE LINE CHANGE
 5   administer oaths pursuant to Section 2025 of the           5 ____ ____ __________________________________
 6   California Code of Civil Procedure, do hereby certify      6 REASON:_______________________________________
 7   that                                                       7
 8          HAO WANG, M.D., Ph.D., the witness in the           8 PAGE LINE CHANGE
 9   foregoing deposition, was by me duly sworn to testify      9 ____ ____ __________________________________
10   the truth, the whole truth and nothing but the truth in   10 REASON:_______________________________________
11   the within-entitled cause; that said testimony of said    11
12   witness was reported by me, a disinterested person, and   12 PAGE LINE CHANGE
13   was thereafter transcribed under my direction into        13 ____ ____ __________________________________
14   typewriting and is a true and correct transcription of    14 REASON:_______________________________________
15   said proceedings.                                         15
16          I further certify that I am not of counsel or      16 PAGE LINE CHANGE
17   attorney for either or any of the parties in the          17 ____ ____ __________________________________
18   foregoing deposition and caption named, nor in any        18 REASON:_______________________________________
19   way interested in the outcome of the cause named in       19
20   said deposition dated the_________ day of                 20 PAGE LINE CHANGE
21   _______________, 2019.                                    21 ____ ____ __________________________________
22                                                             22 REASON:_______________________________________
23                                                             23
24                                                             24
25 ROSEMARY LOCKLEAR, RPR, CRR, CSR 13969                      25


Golkow Litigation Services                                                                 Page 24 (90 - 93)
  Case 3:16-md-02741-VC Document
                        Hao Wang,7877-4 Filed Ph.D.
                                     M.D.,    11/20/19 Page 26 of 26
                                      Page 94
 1            ACKNOWLEDGEMENT OF DEPONENT
 2
 3
 4          I, _______________________, do hereby certify
 5   that I have read the foregoing pages, and that the same
 6   is a correct transcription of the answers given by me to
 7   the questions therein propounded, except for the
 8   corrections or changes in form or substance, if any,
 9   noted in the attached Errata Sheet.
10
11
12
13   ______________________________________________
14   HAO WANG, M.D., Ph.D.           DATE
15
16 Subscribed and sworn
   to before me this
17 _____ day of _____________________, 20____.
18
     My commission expires:____________________
19
20 __________________________________________
     Notary Public
21
22
23
24
25

                                         Page 95
 1           LAWYER'S NOTES
 2   PAGE LINE
 3   ____ ____ ________________________________
 4   ____ ____ ________________________________
 5   ____ ____ ________________________________
 6   ____ ____ ________________________________
 7   ____ ____ ________________________________
 8   ____ ____ ________________________________
 9   ____ ____ ________________________________
10   ____ ____ ________________________________
11   ____ ____ ________________________________
12   ____ ____ ________________________________
13   ____ ____ ________________________________
14   ____ ____ ________________________________
15   ____ ____ ________________________________
16   ____ ____ ________________________________
17   ____ ____ ________________________________
18   ____ ____ ________________________________
19   ____ ____ ________________________________
20   ____ ____ ________________________________
21   ____ ____ ________________________________
22   ____ ____ ________________________________
23   ____ ____ ________________________________
24   ____ ____ ________________________________
25   ____ ____ ________________________________

Golkow Litigation Services                                      Page 25 (94 - 95)
